Opinion filed August 31, 2012




                                           In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-11-00352-CR
                                         __________

                       RICHARD NORMAN LONG, Appellant

                                              V.

                                STATE OF TEXAS, Appellee


                       On Appeal from the County Court at Law No. 2

                                      Ector County, Texas

                                Trial Court Cause No. M-88-543-C


                           MEMORANDUM OPINION
       Richard Norman Long appeals from the trial court’s denial of his postconviction
application for writ of habeas corpus. We affirm.
       In his application, which was filed in 2011, appellant sought relief from his 1992
conviction in Cause No. M-88-543-C in the trial court for the misdemeanor offense of driving
while intoxicated. Appellant was arrested for the offense on February 27, 1988. The arresting
officer signed the complaint on March 1, 1988. The Ector County Attorney signed the
information in connection with the offense. On November 19, 1992, appellant pleaded guilty to
the offense. On the same date, the trial court convicted appellant of the offense and sentenced
him to confinement for a term of thirty days and a fine of $100.
       Appellant contended in his application for writ of habeas corpus that the 1992
misdemeanor conviction was void and unconstitutional because it was “acquired in violation of
the statute of limitations” and because it was “premised upon a fundamentally defective charging
instrument.” The trial court denied appellant’s application.
       In his sole appellate issue, appellant contends that the information shows, on its face, that
prosecution for the offense was barred by the applicable two-year statute of limitations at the
time it was presented to the trial court and that, therefore, the prosecution was based on a
fundamentally defective charging instrument. Based on these contentions, appellant asserts that
the trial court erred by denying him habeas corpus relief.
       Habeas corpus is an extraordinary remedy that is available only when there is no other
adequate remedy at law. Ex parte Cruzata, 220 S.W.3d 518, 520 (Tex. Crim. App. 2007).
Habeas corpus relief is reserved for instances in which there is a jurisdictional defect in the trial
court that renders the judgment void and for instances involving denials of fundamental or
constitutional rights. Ex parte Carmona, 185 S.W.3d 492, 494 (Tex. Crim. App. 2006). If an
applicant’s claim fits within one of these categories, then his claim is cognizable in
postconviction habeas proceedings. Id. at 494–95.
       Appeals from the denial of relief sought in misdemeanor postconviction applications for
writs of habeas corpus are properly directed to the courts of appeals. Ex parte Jordan, 659
S.W.2d 827, 828 (Tex. Crim. App. 1983); Dahesh v. State, 51 S.W.3d 300, 302 (Tex. App.—
Houston [14th Dist.] 2000, pet. ref’d). To prevail on a postconviction application for writ of
habeas corpus, the applicant bears the burden of proving, by a preponderance of the evidence, the
facts that would entitle him to relief. Ex parte Richardson, 70 S.W.3d 865, 870 (Tex. Crim.
App. 2002). In reviewing a trial court’s decision to grant or deny habeas corpus relief, we view
the facts in the light most favorable to the trial court’s ruling and uphold that ruling absent an
abuse of discretion. Ex parte Wheeler, 203 S.W.3d 317, 324 (Tex. Crim. App. 2006); Ex parte
Ali, 368 S.W.3d 827, 830 (Tex. App.—Austin 2012, pet. filed).
        “An indictment or information for any Class A or Class B misdemeanor may be
presented within two years from the date of the commission of the offense, and not afterward.”

                                                 2
TEX. CODE CRIM. PROC. ANN. art. 12.02 (West Supp. 2012). “An information is considered as
‘presented,’ when it has been filed by the proper officer in the proper court.” Id. art. 12.07 (West
2005). An information is regarded as having been presented to the court when it is delivered to
the county clerk’s office. Todd v. State, 911 S.W.2d 807, 811 (Tex. App.—El Paso 1995, no
pet.); Queen v. State, 701 S.W.2d 314, 315–16 (Tex. App.—Austin 1985, pet. ref’d).
       Appellant contends that the information shows, on its face, that it was not presented to
the trial court within the two-year limitations period and that, therefore, prosecution for the
offense was barred by the statute of limitations. Appellant also contends that the information
was not presented to the trial court until November 19, 1992, the date that he pleaded guilty to
the offense. However, the record shows that the information and complaint were file-marked by
an Ector County deputy clerk on March 4, 1988, which was only six days after appellant was
arrested for driving while intoxicated. Thus, the evidence shows that the information was
presented to the trial court within the two-year limitations period. Todd, 911 S.W.2d at 811;
Queen, 710 S.W.2d at 315–16. Accordingly, prosecution for the offense was not barred by the
statute of limitations. The State did not proceed to trial on a fundamentally defective charging
instrument. Appellant has not shown that there was a jurisdictional defect in the trial court that
rendered the trial court’s judgment void. Nor has he shown that a denial of his fundamental or
constitutional rights occurred. Therefore, we conclude that the trial court did not abuse its
discretion by denying appellant’s application for writ of habeas corpus. Appellant’s issue on
appeal is overruled.
       The order of the trial court is affirmed.




                                                             TERRY McCALL
                                                             JUSTICE
August 31, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                   3